NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                LEONARD D. FUQUA,
                  Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-1860
                 ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:19-cv-00125-LAS, Senior Judge Loren A. Smith.
                 ______________________

              Decided: September 12, 2019
                ______________________

   LEONARD D. FUQUA, Riverdale, IL, pro se.

    RETA EMMA BEZAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, REGINALD THOMAS BLADES, JR., ROBERT
EDWARD KIRSCHMAN, JR.
                  ______________________

     Before DYK, LINN, and TARANTO, Circuit Judges.
2                                     FUQUA v. UNITED STATES




PER CURIAM.
     Leonard D. Fuqua appeals a decision from the Court of
Federal Claims (“Claims Court”) dismissing his complaint
for lack of subject matter jurisdiction. We affirm.
                       BACKGROUND
     Leonard Fuqua (“Fuqua”), a former postal worker, orig-
inally brought suit in the Northern District of Illinois
against the Postmaster General, the Postal Service, the
National Postal Mail Handlers Union (“national union”),
and the national union’s local affiliate. In his first com-
plaint, he alleged that the Postal Service discriminated
against him based on his age and breached a collective bar-
gaining agreement’s protections for senior employees. He
also brought claims against the national union and its local
affiliate for breach of the union’s duty of fair representa-
tion. Fuqua alleged that the national union and its local
affiliate violated this duty by failing to challenge allegedly
discriminatory actions by the Postal Service. The national
union was served with the complaint and entered an ap-
pearance.
    The record hereafter is somewhat confusing. It ap-
pears that a second amended complaint, filed on December
14, 2012, continued to name national union. But in
Fuqua’s second amended verified complaint, filed on Janu-
ary 15, 2013, Fuqua did not name the national union as a
defendant, naming only the union’s local affiliate and the
Postal Service. After the national union did not respond to
Fuqua’s second amended verified complaint, Fuqua sought
a default judgment from the district court. The district
court clerk signed and docketed an order of default judg-
ment submitted by Fuqua. Several days later, the district
court effectively vacated the default judgment, denying
Fuqua’s request for entry of default judgment as “inappro-
priate” because the national union had in fact appeared be-
fore the court. The district court ultimately dismissed
Fuqua’s claims against the Postal Service for breach of the
FUQUA v. UNITED STATES                                        3



collective bargaining agreement and his claims against the
union’s local affiliate for breach of its duty of fair represen-
tation. The district court also granted summary judgment
for the Postal Service on the discrimination claim.
    Fuqua appealed the district court judgement to the
Court of Appeals for the Seventh Circuit. The Seventh Cir-
cuit affirmed the district court’s summary judgment deci-
sion and its dismissal of Fuqua’s other claims against the
Postal Service and the union’s local affiliate. The Seventh
Circuit also upheld the district court’s decision to set aside
the entry of default. It reasoned that “the national union
was not subject to a default judgment because Fuqua had
not named [the national union] as a defendant in his Sec-
ond . . .Verified Complaint[], . . .which supersede[d] and
void[ed] any previous complaint that named the national
union as a defendant.” Fuqua was thus “not entitled to
judgment against a non-party.”
    After a petition for a writ of certiorari was denied by
the Supreme Court, Fuqua filed suit in the Court of Federal
Claims, requesting the amount of default judgment he
sought in district court and alleging that the district court
violated his rights when it denied him a default judgement.
The Claims Court sua sponte concluded that it lacked sub-
ject matter jurisdiction to review the decisions of another
court and dismissed Fuqua’s complaint. Fuqua appeals.
                         DISCUSSION
    The subject matter jurisdiction of the Court of Federal
Claims is a question of law that we review de novo. Allusti-
arte v. United States, 256 F.3d 1349, 1351 (Fed. Cir. 2001).
We find that the Claims Court correctly determined that it
lacks jurisdiction to hear Fuqua’s case. Under the Tucker
Act, the Claims Court has jurisdiction over cases “founded
either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express
or implied contract with the United States, or for
4                                     FUQUA v. UNITED STATES




liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1).
    Fuqua appears to argue that the district court erred
because he was requesting a default judgment based on the
national union’s failure to respond to an earlier complaint
to which the national union was a party, and not the second
amended verified complaint, which no longer named the
national union. The Claims Court accurately noted below
that “Plaintiff [is ultimately] attempt[ing] to impute legal
liability upon the United States for an alleged wrongful ap-
plication of law in a federal court.” Order at 2. As we’ve
stated in prior decisions, “the Court of Federal Claims does
not have jurisdiction to review the decisions of district
courts or the clerks of district courts relating to proceedings
before those courts.” Joshua v. United States, 17 F.3d 378,
380 (Fed. Cir. 1994); see also Shinnecock Indian Nation v.
United States, 782 F.3d 1345, 1352 (Fed. Cir. 2015) (collect-
ing cases).
     Accordingly, the Claims Court correctly concluded that
it lacked jurisdiction and properly dismissed Fuqua’s com-
plaint.
                        AFFIRMED
                            COSTS
    No costs.